Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
In regards to independent claim 1, Applicant argues Fang (US 20180173240), Ferguson (US 20140379247), and Zhang (US 20190072965), either alone or in combination fail to teach the claimed second image. In particular that the second image as now amended, includes a symbolic pattern-coded or color-coded visual representation indicative of a respective designated direction of traffic of a lane of traffic. Applicant argues that Ferguson instead teaches an autonomous vehicle that utilizes environmental images for object detection and that Zhang instead teaches a prediction based system for planning a trajectory of an autonomous vehicle, using different scenarios including an occupancy grid, map states, or a graphical representation, but not the specific claimed subject matter. 
However, Zhang teaches determining a top down representation of the environment, which must include a depiction of the lane as between two lane boundary lines ([0048]). This itself is a pattern indicative of a lane, defined by both a coded set of shapes and coded set of colors. Further, the traffic behavior and trajectory of vehicles is determined and labeled in the images ([0052]). Still further, Ferguson’s image is that of the own lane of travel of the vehicle ([0022], [0023]) and the vehicle is clearly intended to be traveling in the correct direction, rather than opposite the legally required direction. As such, by the incorporation of these references into Fang, this newly amended limitation is met.  
	As such, this argument is unpersuasive. 
Applicant argues, while Zhang does teach generally utilizing the disclosures given above, Zhang only performs this while in an offline mode which is distinct from the operational mode and therefore Zhang does not teach a simplified environment surrounding the vehicle corresponding to the actual environment surrounding the vehicle, but rather instead from data other than the sensors of the vehicle. 
However, while there may be a distinction between the offline mode and the operational mode in Zhang, paragraph [0047] clearly states that the training data is collected by moving test vehicles using their perception information. The offline mode therefore must be operational within the environment surroundings of the vehicle. 
As such, this argument is exceptionally unpersuasive. 
Applicant argues independent claims 6 and 11 recite similar subject matter and therefore are allowable for the same reasons.
This argument is unpersuasive for the reasons as given above. 
Applicant argues the dependent claims which all depend on either independent claims 1, 6, or 11, and therefore are allowable by virtue of dependency. 
This argument is unpersuasive for the same reasons as given above. Claim 19 is an exception in that its own virtues distinguishes itself when viewed in combination with the remaining independent limitations, and the claim would be allowable if amended into independent form including any intervening claims. 

Claim Objections
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20180173240) in view of Ferguson et al. (US 20140379247) and Zhang et al. (US 20190072965).
In regards to claim 1, Fang teaches a system for controlling a vehicle, the system comprising: an electronic processor configured to (Fig 1, 2, 3, 9, processor 901) 
capture, via a camera, a first image; ([0022] may include one or more cameras 211 which may be still and/or video cameras.)
determine, within the first image, a road traffic factor; ([0029] autonomous vehicle 101 perceives surrounding environment to identify vehicles nearby and vehicle independent information surrounding the identified vehicles to determine physical constraints of the own vehicle. Sensor data may receive similar things as to what an ordinary driver would perceive, including lane information, traffic lights, relative vehicle positions, pedestrians, buildings, crosswalks, and other traffic related signs. These are road traffic factors.)
	Fang also teaches based at least in part on the vehicle independent information determined by the vehicle sensors, a trajectory of an observed vehicle may be predicted ([0029]). Further, Fang teaches a maneuver may be determined by a planning module includes determining paths, routes, and driving parameters to avoid obstacles around the vehicle ([0029], [0039]). One of ordinary skill in the art would have understood this must include generating a steering command to allow the vehicle to traverse this path.
Fang does not teach:
generate, based on sensor information from one or more sensors of the vehicle and the first image, a second image symbolically depicting a simplified environment surrounding the vehicle corresponding to an actual environment surrounding the vehicle, the second image omitting a first traffic participant included in the first image, the second image including the road traffic factor and a symbolic pattern-coded or color-coded visual representation indicative of a respective designated direction of traffic of a lane of traffic; 
determine, based on the detected road traffic factor and the second image, a predicted trajectory of a second traffic participant proximate to the vehicle; and 
generate a steering command for the vehicle based on the predicted trajectory.
However, Ferguson teaches determining relevant areas of an image, notably an own lane of the vehicle and ignoring remaining areas of that image that represent areas other than the lane ([0022], [0023]). This is a lane with a designated travel direction that is the same as the travel direction of the vehicle. 
Further, Zhang teaches collecting and assimilating training data from perception data, including image data ([0058]). The training data may be collected and formed into a top down image of the environment including representations of the occupancy of the surrounding environment, vehicle states, and other relevant information. The actual trajectories of vehicles can be collected as training data in context and correspond to different traffic patterns, environmental conditions, and locations, and these scenarios represented in the top down image or maps ([0048]). This includes labeling of individual vehicle or object directions ([0052]). The training data is then used to determine control information for the vehicle ([0058] lines 1-14). As lanes are part of the environment and shown in the top down image, this shows a representation of the lane as any shape block between two lane boundary lines which itself is a pattern. Likewise, the traffic patterns and vehicle behaviors are labeled onto lanes, which is a pattern coding indication of lane direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Fang by incorporating the teachings of Ferguson and Zhang such that a second image of the environment is generated based on perception data at least in part including the first image, where the second image includes information on the objects surrounding the vehicle, their behavior in context, and shows only the lane of travel of the vehicle labeled with direction determined from the own vehicle and traffic behavior and history, ignoring other areas, and is then incorporated back into the teachings of Fang by being used at least in part to determine a predicted trajectory of nearby traffic participants and generate commands for the vehicle, where the lane is determined as the pattern and color between two corresponding lane boundary lines.
The motivation to generate a second image, as acknowledged by Zhang, is that this information can be incorporated into trajectory generation for the own vehicle to safely avoid nearby vehicles in a real world driving environment ([0018]) and to ignore areas of an image representing other lanes than the own lane of travel, as acknowledged by Ferguson, is that by limiting the images to only analyzing the portion of the image that represents the travel lane allows for more efficient and accurate object recognition ([0022]) and one of ordinary skill would have recognized also allows for prioritizing processing.

In regards to claim 2, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1, wherein the electronic processor determines the predicted trajectory based on the detected road factor and the second image using a deep learning network. ([0031] autonomous vehicle predicts trajectories using a machine learning model. [0016] the model is made to emulate human thought patterns. One of ordinary skill in the art would have recognized that a machine learning model that emulates human thought processes is a deep learning network. This is then used to control the vehicle.)

In regards to claim 3, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1, wherein the electronic processor is further configured to determine the predicted trajectory based on either or both of a velocity and acceleration of the second traffic participant. ([0043] vehicle dependent information may also be determined, which includes speed and acceleration of observed vehicles. [0044] this information is input to behavior prediction module, which is then used to control the vehicle.)

In regards to claim 4, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1, wherein the road traffic factor is at least one selected from the group consisting of a traffic sign, a traffic light, a road marking, and a trajectory of an object proximate to the second traffic participant. ([0036] vehicle independent information can include lane configuration, which is equivalent to road marking, traffic light signals, and traffic related signs, pedestrian information may also be included, which is an object proximate to the traffic participant. [0043] vehicle dependent information can include the speed, acceleration, and heading of nearby vehicles which is equivalent to a trajectory of an observed vehicle. At least one of these serves as the road traffic factor.)

In regards to claim 5, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1, wherein the electronic processor is further configured to determine the predicted trajectory of the second traffic participant proximate to the vehicle based on a predicted trajectory of a third traffic participant. ([0059] vehicles may be determined to have trajectories based upon object nearby to the vehicles and the predicted trajectories of those objects. As such, the trajectory of a third traffic participant must inform the trajectory of a second traffic participant.)

In regards to claim 6, Fang teaches a device for controlling a vehicle, the device comprising: (Fig 2, 9)
one or more sensors, including a camera, communicatively coupled to an electronic processor, the electronic processor configured to ([0022] sensor system 114 includes cameras 211. [0029] vehicle receives sensor information, so processor must receive information from the sensors as well.)
capture, via the camera, a first image; ([0022] may include one or more cameras 211 which may be still and/or video cameras.)
determine, within the first image, a road traffic factor; ([0029] autonomous vehicle 101 perceives surrounding environment to identify vehicles nearby and vehicle independent information surrounding the identified vehicles to determine physical constraints of the own vehicle. Sensor data may receive similar things as to what an ordinary driver would perceive, including lane information, traffic lights, relative vehicle positions, pedestrians, buildings, crosswalks, and other traffic related signs. These are road traffic factors.)
Fang also teaches based at least in part on the vehicle independent information determined by the vehicle sensors, a trajectory of an observed vehicle may be predicted ([0029]). Further, Fang teaches a maneuver may be determined by a planning module includes determining paths, routes, and driving parameters to avoid obstacles around the vehicle ([0029], [0039]). One of ordinary skill in the art would have understood this must include generating a steering command to allow the vehicle to traverse this path.
Fang does not teach:
generate, based on sensor information from the one or more sensors of the vehicle and the first image, a second image symbolically depicting a simplified environment surrounding the vehicle corresponding to an actual environment surrounding the vehicle, the second image omitting a first traffic participant included in the first image, the second image including the road traffic factor and a symbolic pattern-coded or color-coded visual representation indicative of a respective designated direction of traffic of a lane of traffic; 
determine, based on the detected road traffic factor and the second image, a predicted trajectory of a second traffic participant proximate to the vehicle; and 
generate a steering command for the vehicle based on the predicted trajectory.
However, Ferguson teaches determining relevant areas of an image, notably an own lane of the vehicle and ignoring remaining areas of that image that represent areas other than the lane ([0022], [0023]). This is a lane with a designated travel direction that is the same as the travel direction of the vehicle.
Further, Zhang teaches collecting and assimilating training data from perception data, including image data ([0058]). The training data may be collected and formed into a top down image of the environment including representations of the occupancy of the surrounding environment, vehicle states, and other relevant information. The actual trajectories of vehicles can be collected as training data in context and correspond to different traffic patterns, environmental conditions, and locations, and these scenarios represented in the top down image or maps ([0048]). This includes labeling of individual vehicle or object directions ([0052]). The training data is then used to determine control information for the vehicle ([0058] lines 1-14). As lanes are part of the environment and shown in the top down image, this shows a representation of the lane as any shape block between two lane boundary lines which itself is a pattern. Likewise, the traffic patterns and vehicle behaviors are labeled onto lanes, which is a pattern coding indication of lane direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Fang by incorporating the teachings of Ferguson and Zhang such that a second image of the environment is generated based on perception data at least in part including the first image, where the second image includes information on the objects surrounding the vehicle, their behavior in context, and shows only the lane of travel of the vehicle labeled with direction determined from the own vehicle and traffic behavior and history, ignoring other areas, and is then incorporated back into the teachings of Fang by being used at least in part to determine a predicted trajectory of nearby traffic participants and generate commands for the vehicle, where the lane is determined as the pattern and color between two corresponding lane boundary lines.
The motivation to generate a second image, as acknowledged by Zhang, is that this information can be incorporated into trajectory generation for the own vehicle to safely avoid nearby vehicles in a real world driving environment ([0018]) and to ignore areas of an image representing other lanes than the own lane of travel, as acknowledged by Ferguson, is that by limiting the images to only analyzing the portion of the image that represents the travel lane allows for more efficient and accurate object recognition ([0022]) and one of ordinary skill would have recognized also allows for prioritizing processing.

In regards to claim 7, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6, wherein the electronic processor determines the predicted trajectory based on the detected road factor and the second image using a deep learning network. ([0031] autonomous vehicle predicts trajectories using a machine learning model. [0016] the model is made to emulate human thought patterns. One of ordinary skill in the art would have recognized that a machine learning model that emulates human thought processes is a deep learning network. This is then used to control the vehicle.)

In regards to claim 8, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6, wherein the electronic processor is further configured to determine the predicted trajectory based on either or both of a velocity and acceleration of the second traffic participant. ([0043] vehicle dependent information may also be determined, which includes speed and acceleration of observed vehicles. [0044] this information is input to behavior prediction module, which is then used to control the vehicle.)

In regards to claim 9, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6, wherein the road traffic factor is at least one selected from the group consisting of a traffic sign, a traffic light, a road marking, and a trajectory of an object proximate to the second traffic participant. ([0036] vehicle independent information can include lane configuration, which is equivalent to road marking, traffic light signals, and traffic related signs, pedestrian information may also be included, which is an object proximate to the traffic participant. [0043] vehicle dependent information can include the speed, acceleration, and heading of nearby vehicles which is equivalent to a trajectory of an observed vehicle. At least one of these serves as the road traffic factor.)

In regards to claim 10, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6, wherein the electronic processor is further configured to determine the predicted trajectory of the second traffic participant proximate to the vehicle based on a predicted trajectory of a third traffic participant. ([0059] vehicles may be determined to have trajectories based upon object nearby to the vehicles and the predicted trajectories of those objects. As such, the trajectory of a third traffic participant must inform the trajectory of a second traffic participant.)

In regards to claim 11, Fang teaches a method for controlling a vehicle, the method comprising: (Fig 7)
capturing, via a camera, a first image; ([0058] at step 701, surrounding environment of vehicle is perceived. [0022] may include one or more cameras 211 which may be still and/or video cameras, which one of ordinary skill in the art are what recognizes the surrounding environment.)
determining, within the first image, a road traffic factor; ([0058] at step 702, vehicle independent information is determined. [0029] vehicle independent information may be similar things as to what an ordinary driver would perceive, including lane information, traffic lights, relative vehicle positions, pedestrians, buildings, crosswalks, and other traffic related signs. These are road traffic factors.)
Fang also teaches based at least in part on the vehicle independent information determined by the vehicle sensors, a trajectory of an observed vehicle may be predicted ([0029]). Further, Fang teaches a maneuver may be determined by a planning module includes determining paths, routes, and driving parameters to avoid obstacles around the vehicle ([0029], [0039]). One of ordinary skill in the art would have understood this must include generating a steering command to allow the vehicle to traverse this path.
Fang does not teach:
generating, based on sensor information from one or more sensors of the vehicle and the first image, a second image symbolically depicting a simplified environment surrounding the vehicle corresponding to an actual environment surrounding the vehicle, the second image omitting a first traffic participant included in the first image, the second image including the road traffic factor and a symbolic pattern-coded or color-coded visual representation indicative of a designated direction of traffic of a lane of traffic; 
determining, based on the detected road traffic factor and the second image, a predicted trajectory of a second traffic participant proximate to the vehicle; and 
generating a steering command for the vehicle based on the predicted trajectory. 
However, Ferguson teaches determining relevant areas of an image, notably an own lane of the vehicle and ignoring remaining areas of that image that represent areas other than the lane ([0022], [0023]). This is a lane with a designated travel direction that is the same as the travel direction of the vehicle.
Further, Zhang teaches collecting and assimilating training data from perception data, including image data ([0058]). The training data may be collected and formed into a top down image of the environment including representations of the occupancy of the surrounding environment, vehicle states, and other relevant information. The actual trajectories of vehicles can be collected as training data in context and correspond to different traffic patterns, environmental conditions, and locations, and these scenarios represented in the top down image or maps ([0048]). This includes labeling of individual vehicle or object directions ([0052]). The training data is then used to determine control information for the vehicle ([0058] lines 1-14). As lanes are part of the environment and shown in the top down image, this shows a representation of the lane as any shape block between two lane boundary lines which itself is a pattern. Likewise, the traffic patterns and vehicle behaviors are labeled onto lanes, which is a pattern coding indication of lane direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Fang by incorporating the teachings of Ferguson and Zhang such that a second image of the environment is generated based on perception data at least in part including the first image, where the second image includes information on the objects surrounding the vehicle, their behavior in context, and shows only the lane of travel of the vehicle labeled with direction determined from the own vehicle and traffic behavior and history, ignoring other areas, and is then incorporated back into the teachings of Fang by being used at least in part to determine a predicted trajectory of nearby traffic participants and generate commands for the vehicle, where the lane is determined as the pattern and color between two corresponding lane boundary lines.
The motivation to generate a second image, as acknowledged by Zhang, is that this information can be incorporated into trajectory generation for the own vehicle to safely avoid nearby vehicles in a real world driving environment ([0018]) and to ignore areas of an image representing other lanes than the own lane of travel, as acknowledged by Ferguson, is that by limiting the images to only analyzing the portion of the image that represents the travel lane allows for more efficient and accurate object recognition ([0022]) and one of ordinary skill would have recognized also allows for prioritizing processing.

In regards to claim 12, Fang, as modified by Ferguson and Zhang, teaches the method of claim 11, wherein the predicted trajectory is determined based on the detected road factor and the second image using a deep learning network. ([0031] autonomous vehicle predicts trajectories using a machine learning model. [0016] the model is made to emulate human thought patterns. One of ordinary skill in the art would have recognized that a machine learning model that emulates human thought processes is a deep learning network. This is then used to control the vehicle.)

In regards to claim 13, Fang, as modified by Ferguson and Zhang, teaches the method of claim 11, wherein the predicted trajectory is determined based on either or both of a velocity and acceleration of the second traffic participant. ([0043] vehicle dependent information may also be determined, which includes speed and acceleration of observed vehicles. [0044] this information is input to behavior prediction module, which is then used to control the vehicle.)

In regards to claim 14, Fang, as modified by Ferguson and Zhang, teaches the method of claim 11, wherein the road traffic factor is at least one selected from the group consisting of a traffic sign, a traffic light, a road marking, and a trajectory of an object proximate to the second traffic participant. ([0036] vehicle independent information can include lane configuration, which is equivalent to road marking, traffic light signals, and traffic related signs, pedestrian information may also be included, which is an object proximate to the traffic participant. [0043] vehicle dependent information can include the speed, acceleration, and heading of nearby vehicles which is equivalent to a trajectory of an observed vehicle. At least one of these serves as the road traffic factor.)

In regards to claim 15, Fang, as modified by Ferguson and Zhang, teaches the method of claim 11, wherein the predicted trajectory of the second traffic participant proximate to the vehicle is determined based on a predicted trajectory of a third traffic participant. ([0059] vehicles may be determined to have trajectories based upon object nearby to the vehicles and the predicted trajectories of those objects. As such, the trajectory of a third traffic participant must inform the trajectory of a second traffic participant.)

In regards to claim 20,  Zhang teaches using a Gaussian filter to smooth perception data for proximate vehicles, which is then used to determine features of proximate vehicles, including position and velocity, where the velocity is a trajectory and a smoothing Gaussian filter is Gaussian blurring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Fang, as already modified by Ferguson and Zhang, by further incorporating the teachings of Zhang, such that a Gaussian filter is used to smooth perception data and then determine the position and velocity from the smoothed data. 
The motivation to do so is the same as acknowledged by Zhang in regards to claim 1 above. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Ferguson and Zhang, in further view of Satzoda et al. (US 20180365888).
In regards to claim 16, Fang, as modified by Ferguson and Zhang teaches the method of claim 11. 
Fang, as modified by Ferguson and Zhang, does not teach: wherein the second image includes a historic trajectory of the second traffic participant.
However, Satzoda teaches object kinematics shown in images, including historic object positions and kinematic values, for example velocity ([0067]), where a historic position and historic velocity are a historic trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Fang, as already modified by Ferguson and Zhang, by incorporating the teachings of Satzoda, such that images include historic trajectories of other objects around the vehicle. 
The motivation to do so is that, as acknowledged by Satzoda, such information can be used to cheaply and quickly reconstruct environments around a vehicle ([0003], [0004]), which one of ordinary skill would have recognized improves safety of the vehicle. 

In regards to claim 17, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1.
Fang, as modified by Ferguson and Zhang, does not teach: wherein the second image includes a historic trajectory of the second traffic participant.
However, Satzoda teaches object kinematics shown in images, including historic object positions and kinematic values, for example velocity ([0067]), where a historic position and historic velocity are a historic trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Fang, as already modified by Ferguson and Zhang, by incorporating the teachings of Satzoda, such that images include historic trajectories of other objects around the vehicle. 
The motivation to do so is that, as acknowledged by Satzoda, such information can be used to cheaply and quickly reconstruct environments around a vehicle ([0003], [0004]), which one of ordinary skill would have recognized improves safety of the vehicle.

In regards to claim 18, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6. 
Fang, as modified by Ferguson and Zhang, does not teach: wherein the second image includes a historic trajectory of the second traffic participant.
However, Satzoda teaches object kinematics shown in images, including historic object positions and kinematic values, for example velocity ([0067]), where a historic position and historic velocity are a historic trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Fang, as already modified by Ferguson and Zhang, by incorporating the teachings of Satzoda, such that images include historic trajectories of other objects around the vehicle. 
The motivation to do so is that, as acknowledged by Satzoda, such information can be used to cheaply and quickly reconstruct environments around a vehicle ([0003], [0004]), which one of ordinary skill would have recognized improves safety of the vehicle.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dally et al. (US 20200249674) teaches a deep learning vehicle system that can predict the trajectories of vehicles based on sensor information.
Li et al. (US 20210009166) teaches a machine learning model that can analyze sensor information received from a vehicle to output vehicle guidance information.
Miller Jr. et al. (US 20210001773) teaches vehicle image processing where the own vehicle is removed from images to better analyze the portion of the image that does not contain the own vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661            


/RUSSELL FREJD/Primary Examiner, Art Unit 3661